Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, dated 14 October 2021, page 5, line 10, with respect to the rejection of Claims 1-4 and 8-15 under 35 U.S.C. 102(a)(1) as being anticipated by Kawabata et al. (United States Patent Publication No. US 2015/0338736 A1), hereinafter Kawabata, and Claims 1-9 and 11-14 under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (United States Patent Publication No. US 2014/0154624 A1), hereinafter Liu, have been fully considered and are persuasive in light of the new claim amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of Hyeong et al. (Korean Patent Publication No. KR 2012-0106086 A), hereinafter Hyeong; Adams et al. (Korean Patent Publication No. JP 2000-267286 A), hereinafter Adams; and Hyeong in further view of Tango et al. (United States Patent Publication No. US 2016/0026083 A1), hereinafter Tango.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-4, 8-9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyeong et al. (Korean Patent Publication No. KR 2012-0106086 A), hereinafter Hyeong.
6.	Regarding Claims 1-4, 8-9, 11-13, and 16, Hyeong teaches (Paragraphs [0022-0076]) a resin. Hyeong teaches (Paragraphs [0122-0199]) an actinic ray-sensitive or radiation-sensitive resin composition has a concentration of a solids content of 10% by mass or more. Hyeong teaches (Paragraphs [0022-0076]) the resin comprising a repeating unit A which is a repeating unit, which when the monomer of a homopolymer has a glass transition temperature of 50° C or lower. Hyeong teaches (Paragraphs [0022-0076]) a repeating unit B which is a repeating unit having an acid-decomposable group. Hyeong teaches (Paragraphs [0022-0076]) the repeating unit A is represented by General Formula (1) of the present application. Hyeong teaches (Paragraphs [0122-0199]) a content of the repeating unit B is 20% by mole or less with respect to all the repeating units in the resin. Hyeong teaches (Paragraphs [0022-0076]) at least one of the repeating unit contained in the resin is a repeating unit having an aromatic ring. Hyeong teaches (Paragraphs [0122-0199]) a content of the repeating unit A is 5% by mole or more with respect to all the repeating units in the resin. Hyeong teaches (Paragraphs [0122-0199]) a content of the repeating unit A is 10% by mole or more with respect to all the repeating units in the resin. Hyeong teaches (Paragraphs [0022-0076]) the repeating unit A is a repeating unit, which when the monomer of a homopolymer has a glass transition temperature of 30° C or lower. Hyeong teaches (Paragraphs [0022-0076]) the resin further comprising a repeating unit C having a carboxy group. Hyeong teaches (Paragraphs [0022-0076]) the resin further comprising a repeating unit D having a phenolic hydroxyl group. Hyeong teaches (Paragraphs [0022-0076]) the acid-decomposable group is a group in which a hydrogen atom of a polar group is substituted with a group represented by —C(R36)(R37)(R38) of the instant application. Hyeong teaches (Paragraphs [0122-0199]) the content of the repeating unit having an aromatic ring is 53% by mole or more with respect to all the repeating units in the resin. Hyeong teaches (Paragraphs [0114-0120]) a resist film formed of the actinic ray-sensitive or radiation-sensitive resin composition. Hyeong teaches (Paragraphs [0122-0199]) the content of the repeating unit B is 15% by mole or less with respect to all the repeating units in the resin.
7.	Regarding Claims 14-15, Hyeong teaches (Paragraph [0114-0120]) forming a resist film using the actinic ray-sensitive or radiation-sensitive resin composition. Hyeong teaches (Paragraphs [0114-0120]) exposing the resist film. Hyeong teaches (Paragraphs [0114-0120]) developing the exposed resist film using a developer. Hyeong teaches (Paragraphs [0114-0120]) manufacturing an electronic device comprising the pattern forming method.

8.	Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (Korean Patent Publication No. JP 2000-267286 A), hereinafter Adams.
9.	Regarding Claim 17, Adams teaches (Paragraph [0012]) a resin. Adams teaches (Paragraphs [0043 and 0052]) an actinic ray-sensitive or radiation-sensitive resin composition has a concentration of a solids content of 10% to 35% by mass. Adams teaches (Paragraphs [0009-0018]) the resin comprising a repeating unit A which is a repeating unit, which when the monomer of a homopolymer has a glass transition temperature of 50° C or lower. Adams teaches (Paragraphs [0009-0018]) a repeating unit B which is a repeating unit having an acid-decomposable group. Adams teaches (Paragraphs [0009-0018]) the repeating unit A is represented by General Formula (2) of the present application. Adams teaches (Paragraph [0033]) a content of the repeating unit B is 20% by mole or less with respect to all the repeating units in the resin. Adams teaches (Paragraphs [0019-0024]) at least one of the repeating unit contained in the resin is a repeating unit having an aromatic ring.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
11.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hyeong et al. (Korean Patent Publication No. KR 2012-0106086 A), hereinafter Hyeong, and in further view of Tango et al. (United States Patent Publication No. US 2016/0026083 A1), hereinafter Tango.
13.	Regarding Claim 10, Hyeong teaches all limitations of Claim 1 of the present application above. However, Hyeong does not explicitly teach a compound represented by General Formula (ZI-3) or General Formula (ZI-4) of the present application.
14.	Tango teaches (Paragraphs [0265-0452]) a compound represented by General Formula (ZI-3) or General Formula (ZI-4) of the present application. Tango teaches (Paragraphs [0265-0452]) the compounds therein disclosed are capable of generating an acid by irradiation with actinic rays or radiation while having a low molecular weight.
15.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyeong to incorporate the teachings of Tango to comprise a compound represented by General Formula (ZI-3) or General Formula (ZI-4) of the present application. Doing so would result in the capacity to generate an acid by irradiation with actinic rays or radiation while having a low molecular weight, as recognized by Tango.

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
18.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
20.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/13/2022